FILED

UNITED STATES DISTRICT COURT  - 3 20"

FOR THE DISTRICT OF COLUMBIA cl k U
97 . .S. D' '
Courts far thel;tlg(t:rticst ceta

IN THE MATTER OF THE
APPLICATION OF THE
UNITED STATES OF AMERICA FOR

)
)
)
) Mlsc. No. 11_449(JIv1F/RCL)

AN oRDER AU'rHoRIZING )
)
)
)

DISCLOSURE OF HISTORICAL
CELL SITE INFORMATION FOR

TELEPHONE NUMBER _ Filed Under Seal

MEMORANDUM AND ORDER

Before the Court is the government’s Motion to Vacate and Amended Motion for Review
[6] of Magistrate Judge Facciola’s August 17, 2011 Order denying an application by the United
States for an order directing - to disclose certain cellular phone transactional
records. Upon consideration of the government’s amended motion and the August 17, 2011
Order, the motion to vacate and the amended motion will be GRANTED, and the Order will be
REVERSED and REM_ANDED.

I. BACKGROUND

The govemrnent submitted an application [1] on August 9, 2011 for an order to compel
_to disclose historical records of cell-site location information (CSLI)l and other
information relating the use of cellular telephone number  pursuant to Section

2703(d) of the Stored Communications Act ('l`itle ll of the Electronic Communications Privacy

Act). In support of the application, the govemment outlined its investigation of -

' CSLI includes the cell-site tower used to transmit a cellular phone call, and, if applicable, the specific 120-degree
face of the tower utilized. Because cellular phones typically broadcast to the closest cell-site tower in order to
provide the user with the strongest reception, CSLI can provide an approximate location of an individual at the time
the individual makes a phone call, The approximation will be more accurate through triangulation calculations, and
particularly where towers are grouped closely together.

-~,y. .
,.

- -)~:t at~.."» lT-:anl~;rirnt.cr,r Courts
!`=,‘: l=l.=t‘ ."."Ef~i’t.',*_\'!l' 9§" C()f¢;¢;~{§j;'_a

  

(/ 4 \”leputy Clerl;

alleged participation in a_ armed robbery of armored truck guards.

According to the government,_ had implicated -in the robbery by alleging that

_facilitated the principals’ getaway. 'lhe informant alleged that l) after the robbery, the

principals fled to _, which is located _; 2) shortly thereafter,
1 drove the principals from1f<> _; and 31

received a share of the robbery’s proceeds. Based on this inforrnation, the government sought
CSLI and other information for cellular telephone number _, apparently owned by
 

Magistrate Judge John Facciola entered an Order denying the govemment’s application
on August 17, 2011. in his Order, Magistrate Judge Facciola reasoned that United States v.
Maynard, 615 F.3d 544 (D.C. Cir. 2010), required the government to apply for a search warrant
under Rule 4l of the Federal Rules of Criminal Procedure in order to compel disclosure of the
information sought. Magistrate Judge Facciola therefore denied the govemment’s Section
2703(d) application without prejudice to an application pursuant to Rule 4l.

The govemment submitted a Motion for Review [2] seeking to overturn Magistrate Judge
Facciola’s deterrnination. ln its Motion for Review, the govemment provided a wholly
erroneous description of the underlying facts. Not only were the targeted cellular telephone
number and cellular service provider misstated, but the govemment’s description of the
investigation at issue was also thoroughly mistaken. lt appears to the Court that the govemment

recounted a separate and unrelated investigation of a suspect,  for a separate and

unrelated crime, in which the govemment had previously sought and obtained a Section 2703(d)

order hom Magistrate Judge Facciola. In the Matter of the Application of the Unz`ted States of

Amariaa, M1ae.Na. -(D.n.c. Aug. 5, 2011).1 The santa Aeeieranc u.s. Anamey signed
both the application in Misc. No.- and the Motion for Review in the instant case.

As incorrectly asserted in the govemment’s original Motion for Review, the application
at issue in this case involved an investigation of a suspect in an attempted armed robbery -

- That morning, an individual  dernanded money from

armored car company guards while armed with a handgi.ur; 

 

 

  Sh°“ly  a

about - the attempted robbery occurred. - cellular phone displayed three calls
to phone number_ the moming of the robbery, between - a.m. and - a.m.

_Beginning at - a.m. on _, several calls were placed between the phone

number - and the targeted cellular telephone number _ lasting from

between six seconds to over eleven minutes. As a result, the govemment sought CSLI and other

Based in part on the recitation of the facts in the govemment’s original Motion for

Review, the Court issued an order [3] on September l2, 2011, granting the motion and reversing

2 The govemment’s Proffer of F acts [7] states that the application from which the facts in the amended motion were
drawn was Misc. No. - However, the correct docket number appears to be -

3

Magistrate Judge Facciola’s order. The Court found that Maynard did not foreclose a Section
2703(d) application, and that the govemment had satisfied the relevant evidentiary standard for
an order.

Had the Court carefully scrutinized the facts as described in the underlying application
submitted to Magistrate Judge Facciola and compared those facts with those recounted in the
govemment’s original Motion for Review, the Court would have noticed the government’s error.
However, the Court saw no reason to treat with skepticism the govemment’s representations in
its original Motion for Review. Instead, the Court accepted the govemment’s statement of facts
at face value - something this Court will not do in the future. In subsequent cases this Court will
be obligated to cross check the govemment’s motion with the original order at issue and other
relevant documents in the record each and every time.

Although the govemment filed its original Motion for Review on August 3l, 201 l, it did
not approach the Court about the factual errors until after the Court’s September 12 Order, and
its corresponding Order [5] requiring the govemment to file a proposed redacted version of the
Court’s September 12 Memorandum and Order that could be unsealed. After that point,
govemment counsel informed the Court regarding the situation, and on September 16, 2011
submitted the instant Motion to Vacate. In that motion, the govemment represented that:

[A]s a result of the undersigned Assistant United States Attomey’s
medical leave, there was a mis-communication regarding which Historical
Cell Site Application had been denied by Magistrate Judge Facciola on
August 17, 201l. As such, the Governrnent’s initial Memorandum and
proposed Order filed with this Court unfortunately misidentified, among
other things, the cellular service provider and the subject telephone

number. Th_e govemment apologizes for this inadvertent error and moves
to vacate the September 12, 2011 Order.

The govemment’s motion admits misidentification of the cellular service provider and the
subject telephone number but does not make clear that the entirety of the factual representations
in the govemment’s original motion for review W€Rincorrect. Specifically, the govemment
does not explicitly state that the investigation as described in the original motion was a distinct
investigation unrelated to the one at issue in this case. Despite the inadequacy of the
govemment’s admissions in its Motion to Vacate, the Court will quite obviously grant that
motion.

Following the Motion to Vacate, the govemment submitted a Proffer of Facts and
Circumstances Surrounding the Appeal of the Magistrate Judge’s Decision Conceming the
Govemment’s Application [7] on September 30, 2011. The Proffer sets out in explicit detail the
series of events and the nature of the mistakes giving rise to the situation described in this
Memorandum and Opinion. The Court appreciates the U.S. Attorney’s Office"s investigation of
and admissions regarding this case, and is pleased ito see that the Office plans to adopt corrective
actions aimed at preventing repetition of the errors committed.

Along with its Motion to Vacate, the govemment submits an Amended Motion for
Review of Magistrate Judge Facciola’s order. As it did in its original motion, the govemment
argues for reversal of the order on the grounds that l) the plain language of Section 2703(d) does
not require the govemment to apply for a warrant, and 2) Maynard does not apply to cellular
telephone companies’ business records.

'l`his Court agrees that Section 2703(d) permits the govemment to seek disclosure of
historical CSLI from cellular telephone companies without securing a warrant, and that Maynard
does not control the question. However, whether the govemment has provided “specific and

articulable facts showing that there are reasonable grounds to believe that the" requested records

5

 

"are relevant and material to an ongoing criminal investigation," 18 U.S.C. § 2703(d), remains to
be decided. Accordingly, the Court will reverse the August 17, 2011 Order, and remand for
further consideration by Magistrate Judge Facciola regarding whether the govemment has met its
evidentiary burden.
II. DISCUSSION
A. The Scope of the Stored Communications Act
'l`his Court begins with an analysis of the statutory framework of the SCA. The
govemment applied for its order under Section 2703(d) of the SCA, which provides that:
A court order for disclosure under subsection (b) or (c) may be issued by
any court . . . only if the governmental entity offers specific and articulable
facts showing that there are reasonable grounds to believe that the contents

of a wire or electronic communication, or the records or other information
sought, are relevant and material to an ongoing criminal investigation.

ln turr1, Section 2703(c)(1) provides that:

A governmental entity may require a provider of electronic
communication service or remote computing service to disclose a record
or other information pertaining to a subscriber of such service . . . .
Thus, if historical CSLI is a "record or other infonnation" pertaining to a customer’s use of a
cellular telephone company’s "electronic communication service," Section 2703(d) provides a
mechanism for the government to compel its discovery in lieu of a warrant.
Whether historical CSLI is a "record or other inforrnation" is the simpler of the two

questions: CSLI is information collected and recorded incident to a customer’s placement of a

cellular telephone call, See In re Application of the United States, 620 F.3d 304, 310 (3d Cir.

2010) (noting that historical CSLI "consists of records of information collected by cell towers

 

when a subscriber makes a cellular phone call”).3 More complicated is whether cellular
telephone service is an "electronic communication service" as defined by the SCA. Under 18
U.S.C. § 2510(15), an "electronic communications service" is a service that provides "users . . .
the ability to send or receive wire or electronic communications." Accordingly, to be a
considered an "electronic communications service," the placement of cellular telephone calls

must be either "wire communications" or "electronic commrurications."

'l`he govemment does not argue that the placement of cellular telephone calls constitutes
"electronic communications" A close reading of the statute explains why. The SCA’s
definition of "electronic communications" excludes "any communication from a tracking
device," 18 U.S.C. § 2510(l2)(C), and "tracking device" is elsewhere defined as "an electronic
or mechanical device which permits the tracking of the movement of a person or object." 18
U.S.C. § 31l7(b). A cellular telephone is a presumably a "tracking device" by virtue of its
ability to track the movement of its users through collection of CSLI (or global positioning
system data), and thus the use of such a device cannot fall within the SCA’s definition of
“electronic communications" See, e.g., In re Application of the United States, 497 F. Supp. 2d
301, 310-11 (D.P.R. 2007) (holding that a cellular telephone is a tracking device under §

3117(1>)). '

Instead, the govemment argues that the placement of cellular telephone calls constitutes

"wire communications." The SCA defines “wire communications" as:

3 Were the govemment seeking an order for prospective or real-time CSLI, the question of whether the information
constitutes a "record" - or whether other statutes, in conjunction with the SCA, provide the govemment with the
requisite authority - would be closer, see id. at 310 n.6 (collecting relevant cases). However, as the govemment is
applying only for historical CSLI, these issues are not present. See, e.g., In re Application of the United States, 402
F. Supp. 2d 597, 601 (D. Md. 2005) ("Historical cell site information may be covered by 18 U.S.C § 2703(¢)_ but
such irrfonnation is not at issue here." (emphasis in original)).

7

Any aural transfer made in whole or in pan through the use of facilities for

the transmission of communications by the aid of wire, cable, or other like

connection between the point of origin and the point of reception . . . .
18 U.S.C. § 2510(1). 'l`his definition presents an ambiguity regarding the meaning of "by the aid
of wire, cable, or other like connection." The utility of a cellular telephone is its ability to make
and receive phone calls in absence of a physical connection to any communications facilities
There is no “wire, cable, or other like connection" directly “between the point of origin,”
namely, the cellular telephone, "and the point of recepti0n." However, placement of a cellular
phone call requires use of cell-site towers, which in turn make use of numerous wire, cable and
other connections In that regard, a cellular phone call does involve, at least "in part," "the use of
facilities for the transmission of communications by the aid of wire, cable or other like
connection." Even though the communications technology does not utilize a direct connection
between the point of origin and the point of reception, the network still relies on "facilities,"
namely cell towers, that are aided by "wire, cable, or other like connection[s]." Cellular phone
calls are therefore "wire communicati0ns" under the meaning of the SCA, and the govemment

may appropriately compel disclosure of records relating to a subscn`ber’s use of such services

under section 2703(<1).‘*

B. Application of Maynard
'l`his Court agrees with the govemment that the text of the SCA permits the govemment
to apply for compelled disclosure of CSLI records relating to a customer’s past use of a cellular

telephone company’s phone services without meeting the probable cause requirement for a

4 Notably, this logic would not apply to text messages, which do not involve any "aural transfer."

8

warrant. See, e.g., Oklahoma Press Publishing Co. v. Walling, 327 U.S. l86, 208 (l946)
(holding that the probable cause requirement does not apply _to compulsory process).

The Court of Appeals’ opinion in United States v. Maynard does not compel a contrary
result. The Court in Maynard determined that law enforcement installation of a GPS tracking
device on a suspect’s car that continuously registers the car’s location constitutes a "search"
under the Fourth Amendment. United States v. Maynard, 615 F.3d 544, 555-56 (D.C. Cir.
2010). In so holding, the Court did not address compelled disclosure under Section 2703(d) -
indeed, the law enforcement officers in Maynard sought no official process sanctioning their
conduct before installing the _GPS device at issue. See id at 555. Maynard thus does not bear on
the relevant evidentiary standard under Section 2703(d)

In finding that Maynard applied to this case, Magistrate Judge Facciola presumably
concluded that obtaining CSLI is tantamount to the sort of continuous GPS surveillance at issue
in Maynard. lf the analogy holds, collection of historical CSLI may constitute a "search" that
requires a warrant under the Fourth Amendment, the SCA notwithstanding Cf In re Application
of the United States, 620 F.3d at 308-09 (describing magistrate judge’s opinion comparing
collection of historical CSLI to installation of a tracking device); In re United States Order, 736
F. Supp. 2d 578, 595 & n.6 (E.D.N.Y. 2010) (arguing that "[s]tatutory authority . . . is not
sufficient if such authority purports to allow, without a showing of probable cause, a search or
seizure that must be considered unreasonable under the Fourth Arnendrnent").

However, an analogy between collection of historical CSLI and real-time GPS
monitoring fails to adhere to the reasoning of the Supreme Court in Smith v. Maryland. In that
case, the Court detennined that the use of a pen register device to record the phone numbers

dialed on a customer’s phone did not constitute a "search" under the meaning of the Fourth
9

l___________._____

Amendment, 442 U.S. 735, 745-46 (l979). A reasonable landline phone customer realizes that
phone companies have access to and likely store data regarding the phone numbers dialed by
each customer. Thus, no landline customer has a reasonable expectation of privacy in the
numbers he dials. Id. at 745; see also Maynard, 615 F.3d at 561 (discussing Smith). Similarly, a
reasonable cellular phone customer presumably realizes that his calls are transmitted by nearby
cell-site towers, and that cellular phone companies have access to and likely store data regarding
the cell-site towers used to place a customer’s calls. Thus, under Smith, CSLI constitutes
information voluntarily rendered to a third-party cellular phone company, and govemment
collection of that data from the third-party phone company is not a "search" under the l"`ourth
Amendment.s But see In re United States Order, 736 F. Supp. 2d at 589 (distinguishing Smi!h

and finding a privacy interest in historical CSLI for the purposes of the Fourth Amendment).

An individual’s decision to place a cellular phone call and thus provide information
regarding his location to the phone company thus defeats an individual’s privacy interest in that
inforrnation. However, even without this consideration, the CSLI at issue here differs in
important respects from the GPS tracking involved in Maynard. The Court in Maynard argued
that "[p]rolonged surveillance of a person’s movements may reveal an intimate picture of his
life. . . . A reasonable person does not expect anyone to monitor and retain a record of every time
he drives his car, including his origin, route, destination, and each place he stops and how long
he stays there . . . ." Maynard, 615 F.3d at 563. Disclosure of historical CSLI for limited
numbers of specific calls, on the other hand, does not paint such a detailed portrait of an

individual’s life. Historical CSLI like that sought by the govemment here does not provide a

5 The govemment here does not seek CSLI for all times the relevant cell phone was tumed on. Cf United States v
Forest, 355 F.3d 942, 951-52 (6th Cir. 2004) (noting that, unlike CSLI tied to dialed cellular phone numbers, an
individual does not voluntarily convey CSLI that is automatically recorded whenever a phone is active).

10

record of a cell phone user’s each and every destination, or the length of time he remains there.
Instead, historical CSLI reveals only an approximate position from which a user placed a call,
and is silent as to the duration spent in transit from one place or another. Like a blank connect-
the»dot image, historical CSLI comprises an incomplete and scattershot image of an individual’s
travels, lacking sufficient detail to provide the “intimate picture" envisioned in Maynard. They
thus do not amount to the sort of intrusion on privacy that under Maynard implicates the Fourth
Amendment.é

C'. Specijic and Articulable Facts

The Court in its September 12 Order reversed Magistrate Judge Facciola’s order and
granted the govemment’s application without remand because the Court found that the
govemment had submitted sufficient specific and articulable facts. Section 2703(d) only permits
a court to issue a disclosure order upon the govemment’s submission of "specific and articulable

facts showing that there are reasonable grounds to believe that the contents of . . . the records or

l other information sought[] are relevant and material to an ongoing criminal investigation." The

govemment’s factual recitation in its original motion tended to show that accomplices assisted

 ; that one such accomplice, the owner of cellular telephone
number (two days prior

e eve  eeeeeey> eeeeeeeee 1 ee eve

moming of -; and that shortly after sending that text message, the owner of the -

- number engaged in a series of calls with the owner of the targeted cellular phone number.

° But see, e.g., 1n re United States Order, 736 F. Supp. at 595 ("['I`]he difference between continuous location
tracking and the tracking of a person‘s location at particular points in time is ultimately unpersuasive as a basis on
which to distinguish Maynard."). Tliis case would present a closer question if the govemment applied for disclosure
of every cell phone call placed over a more prolonged period of time. See id. at 578 (n0ting that the govemment
sought CSLI for all calls and text messages over a 58-day period).

ll

 

There were thus reasonable grounds to believe that the subject of those latter calls was the
 , and that the owner of the targeted cellular phone
number was an accomplice to - attempted armed robbery. The govemment upon
receiving CSLI and other information within the requested time period could thus further
corroborate the occurrence of those calls.
Additionally, and more importantly, the govemment in its original motion alleged that a
 

- CSLI and other information for the phone number targeted in the govemment’s
original motion could have provided evidence regarding whether the targeted number made or
received that call ~ a potentially crucial detail in the govemment’s investigation. Cf United
States v. Suarez-Blanca, Crim. No. 07-23, 2008 U.S. Dist. LEXlS lll622, *2-3 (N.D. Ga. Mar.
26, 2008) (involving application in which govemment alleged that a suspect spoke on a cellular
phone during the commission of a crime).

The corrected facts presented by the govemment in its September 16 amended motion,
however, do not indicate that the govemment’s investigation uncovered evidence that_ or
any of the principals in the armed robbery used a cellular phone in connection with that crime.
In the absence of such evidence or any further information, the govemment’s amended motion
does not support its claim that the CSLI and other information sought would be material to the
investigation. The govemment may not seek CSLI and other related records simply by alleging
that the user of a cellular telephone has committed a cii`me. The Section 2703(d) standard
instead requires the govemment to explain why the information sought is likely to bear on the
investigation at hand. Here, there is no more reason to believe that the requested cellular phone

records will be material and relevant to the -investigation than there would be in any

12

investigation in which a suspect is a cellular phone subscriber. Based on the amended motion
alone, the Court would deny the govemment’s application and affirm Magistrate Judge
Facciola’s Order.

However, in its September 30 Proffer of Facts, the govemment notes that based on the
training and experience of the FBI agents involved in the investigation, armored truck robberies
are generally planned in advance and entail surveillance of truck routes. Therefore, the
govemment posits, there is a reasonable articulable belief that the infon'nation sought will
indicate whether - engaged in any such surveillance. Whether this additional assertion is
sufficient to meet the govemment’s evidentiary burden is a question for Magistrate Judge
Facciola to resolve in the first instance. Accordingly, the Court will reverse the Order and
remand the matter to Magistrate Judge Facciola for further consideration.

III. CONCLUSION AND ORDER
For the reasons discussed above, it is hereby

ORDERED that the govemment’s Motion to Vacate is GRANTED, and this Court’s
Memorandum and Order filed September l2, 2011 is hereby VACATED; and it is

FURTHER ORDERED that the govemment’s Amended Motion for Review is
GRANTED; and it is

FURTHER ORDERED that the Magistrate Judge’s August 17, 2011 Order is
REVERSED; and it is

FURTHER ORDERED that the case be REMANDED to Magistrate Judge John

Facciola for further proceedings not inconsistent with this opinion; and it is

FURTHER ORDERED that the Clerk’s office shall not make any entry on the public

docket in this ease of this Order, until further order of this Couit.

so oRDEREi) this ’lf'l day of october 2011.

icc /“Q~,LWZC

RoY&E c. LAMBERTH
Cliief Judge
United States District Court

@d,w@,¢ )/¢.»z;»~  /o»¢c,c7 y catalog anr

%c.f~J//W’

cleary